Citation Nr: 1731341	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to December 16, 2009 for the grant of service connection for pulmonary asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to August 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for pulmonary asbestosis from December 16, 2009.  


FINDING OF FACT

The Veteran was discharged from the service in August 1964 and a claim for service connection for pulmonary asbestosis was not received prior to December 16, 2009.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 16 ,2009 for the grant of service connection for pulmonary asbestosis are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran appeals for an earlier effective date than December 16, 2009 for the grant of service connection for pulmonary asbestosis. 

After carefully reviewing all of the evidence, including the arguments and evidence submitted, the Board finds that the Veteran served on active duty from January 1961 to August 1964 and that a claim for service connection for pulmonary asbestosis was not filed prior to December 16, 2009.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

[The Board acknowledges that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151 , 3.155, 3.157. The amended regulations, however, apply only to claims filed on or after March 24, 2015. Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited above.]

Here, the Board finds that the original claim for service connection for pulmonary asbestosis was received on December 16, 2009.  As no earlier claim date is shown, and the claim was filed more than 1 year post-service, December 16, 2009 is the proper effective date of the grant of service connection.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board notes that through June and October 2010 and January 2012 statements, the Veteran has reported that at the time of his original diagnosis of pulmonary asbestosis, in April 1994, he had no knowledge of any possible claim or chance for a claim with VA.  It was years later when he was looking into retirement that he learned that he might have a chance for medical eligibility with VA.  He still did not know that he could be eligible for disability benefits.  He applied for medical benefits in August 2003 at the Montgomery VA office.  At the time, he was told that he made too much money to qualify.  He did not get a chance to see a VA doctor or discuss his condition with a doctor.  He still did not know that he could apply for disability benefits.  He knew his breathing condition was getting worse, and decided to take an early retirement at age 63.  At the time, he did not want anything on his record that would keep him from being able to get medical insurance.  After reapplying for VA medical benefits in July 2009, he was accepted for them.  Then, after talking with his VA doctor, he found out that he could be eligible for disability benefits.  He supplied all the information he had, from his civilian doctors, and was tested by VA, and VA granted him his rating.  He feels that if he had been granted medical benefits earlier, which were promised at the time of his enlistment, he would have received disability earlier.  He feels that he should have been asked when he first applied for VA benefits, if he had any health issues.  Accordingly, he feels that the effective date for the grant of service connection for pulmonary asbestosis should be in 2003. 

The Board sympathizes with and understands the Veteran's story and his arguments.  However, there is no legal basis to permit an effective date prior to December 16, 2009 for the grant of service connection for pulmonary asbestosis under the law and the facts of the case, as the Veteran was discharged in August 1964 and did not file a claim for service connection for pulmonary asbestosis prior to December 16, 2009.  While the Board is unable to grant the benefits sought, it would like to thank the Veteran, on behalf of VA, for his more than 3 1/2 years of honorable service. 


ORDER

An effective date prior to December 16, 2009 for the grant of service connection for pulmonary asbestosis is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


